Exhibit 10.1

FOURTH OMNIBUS AMENDMENT

This FOURTH OMNIBUS AMENDMENT (this “Amendment”), dated as of February 28, 2008,
is entered into by and among CALYON NEW YORK BRANCH (together with its
successors and assigns, “Calyon New York”), as the administrative agent (the
“Administrative Agent”), as a bank and as a managing agent, ATLANTIC ASSET
SECURITIZATION LLC, as an issuer (together with its successors and assigns,
“Atlantic”), LA FAYETTE ASSET SECURITIZATION LLC, as an issuer (together with
its successors and assigns, “La Fayette”), JS SILOED TRUST (together with its
successors and assigns, “JUSI Trust”), as successor in interest to JUPITER
SECURITIZATION COMPANY LLC (“Jupiter”), as an issuer, GRESHAM RECEIVABLES (NO.
6) LIMITED, as an issuer (“Gresham”), JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as a bank and as a managing agent (together with its successors and assigns,
“JPMorgan Chase”), LLOYDS TSB BANK PLC, as a bank and a managing agent (together
with its successors and assigns, “Lloyds”), RESIDENTIAL FUNDING COMPANY LLC,
formerly known as Residential Funding Corporation, as the collateral agent
(together with its successors and assigns, the “Collateral Agent”), UNIVERSAL
AMERICAN MORTGAGE COMPANY, LLC, as the servicer (together with its successors
and assigns, the “Servicer”) and a seller (“UAMC”), UAMC CAPITAL, LLC, as the
borrower and the buyer (together with its successors and assigns, respectively,
the “Borrower” and the “Buyer”), UNIVERSAL AMERICAN MORTGAGE COMPANY OF
CALIFORNIA, as a seller (together with its successors and assigns, “UAMCC”),
EAGLE HOME MORTGAGE, LLC (together with its successors and assigns, “EHM”), as a
seller and as subservicer (the “Subservicer”), and EAGLE HOME MORTGAGE OF
CALIFORNIA, INC., as a seller (together with its successors and assigns, “EHMC”
and together with EHM, UAMC and UAMCC, collectively, the “Sellers”). Capitalized
terms used and not otherwise defined herein are used as defined in the related
Operative Documents (as defined below).

RECITALS

WHEREAS, the Sellers, and the Buyer, entered into that certain Master Repurchase
Agreement, dated as of May 23, 2003, as amended by the Amended and Restated
Addendum to the Master Repurchase Agreement dated as of September 25, 2006, as
amended by the First Omnibus Amendment (the “First Omnibus Amendment”) dated as
of June 29, 2007 and the Second Omnibus Amendment (the “Second Omnibus
Amendment”) dated as of August 20, 2007, and the Third Omnibus Amendment and
Waiver (the “Third Omnibus Amendment and Waiver”) dated as of January 23, 2008
by and among Administrative Agent, Atlantic, Gresham, JUSI Trust, La Fayette,
JPMorgan Chase, the Servicer, the Subservicer, the Collateral Agent, the
Borrower and the Sellers (as the same may be amended, restated, supplemented or
modified from time to time, the “Repurchase Agreement”);

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
Subservicer and the Servicer entered into that certain Amended and Restated
Collateral Agency Agreement, dated as of September 25, 2006, as amended by the
First Omnibus Amendment, the Second Omnibus Amendment and the Third Omnibus
Amendment and Waiver (as the same may be amended, restated, supplemented or
modified from time to time, the “Collateral Agency Agreement”);



--------------------------------------------------------------------------------

WHEREAS, the Borrower, Atlantic, La Fayette, Gresham, Jupiter, Calyon New York,
Lloyds, JPMorgan Chase, the Subservicer and the Servicer have entered into that
certain Amended and Restated Loan Agreement, dated as of September 25, 2006, as
amended by the First Amendment to Loan Agreement and Waiver dated as of June 15,
2007, the First Omnibus Amendment, the Second Omnibus Amendment and the Third
Omnibus Amendment and Waiver (as the same may be amended, restated, supplemented
or modified from time to time, the “Loan Agreement” and, collectively with the
Repurchase Agreement and the Collateral Agency Agreement, the “Operative
Documents”); and

WHEREAS, the parties hereto desire to amend the Operative Documents as
hereinafter set forth.

NOW, THEREFORE, the parties agree as follows:

Section 1.    Amendments to the Loan Agreement.

(a)    Section 1.1 of the Loan Agreement is hereby amended by deleting from the
definition Maximum Facility Amount “$600,000,000” and replacing it with
“$300,000,000”.

(b)    Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of Issuer Facility Amount in its entirety and replaced with the
following:

“Issuer Facility Amount” means (a) with respect to Atlantic and La Fayette on an
aggregate basis, $150,000,000, (b) with respect to Gresham on an aggregate
basis, $42,857,143 and (c) with respect to Jupiter on an aggregate basis,
$107,142,857. Any reduction (or termination) of the Maximum Facility Amount
pursuant to the terms of this Agreement shall reduce ratably (or terminate) the
Issuer Facility Amount of each Issuer.

(c)    Schedule I of the Loan Agreement is hereby deleted in its entirety and
replaced with Schedule I attached hereto as Annex A.

Section 2.    Amendments to the Repurchase Agreement.

(a)    Section 1.01 of the Repurchase Agreement is hereby amended by deleting
the definition of Issuer Facility Amount in its entirety and replaced with the
following:

“Issuer Facility Amount” means (a) with respect to Atlantic and La Fayette on an
aggregate basis, $150,000,000, (b) with respect to Gresham on an aggregate
basis, $42,857,143 and (c) with respect to Jupiter on an aggregate basis,
$107,142,857. Any reduction (or termination) of the Maximum Facility Amount
pursuant to the terms of this Agreement shall reduce ratably (or terminate) the
Issuer Facility Amount of each Issuer.

Section 3.    Amendments to the Collateral Agency Agreement.

(a)    Exhibit D-1 of the Collateral Agency Agreement is hereby amended by
deleting from the definition Maximum Facility Amount “$600,000,000” and
replacing it with “$300,000,000”.

 

2



--------------------------------------------------------------------------------

(b)    Exhibit D-1 of the Collateral Agency Agreement is hereby amended by
deleting the definition of Issuer Facility Amount in its entirety and replaced
with the following:

“Issuer Facility Amount” means (a) with respect to Atlantic and La Fayette on an
aggregate basis, $150,000,000, (b) with respect to Gresham on an aggregate
basis, $42,857,143 and (c) with respect to Jupiter on an aggregate basis,
$107,142,857. Any reduction (or termination) of the Maximum Facility Amount
pursuant to the terms of this Agreement shall reduce ratably (or terminate) the
Issuer Facility Amount of each Issuer.

Section 4.    Waiver.

The Administrative Agent, the Issuers, the Banks, the Managing Agent, the
Borrower, the Buyer, the Sellers, the Subservicer and the Servicer, each as
applicable, hereby agree to waive, solely for the purposes of this Amendment,
effective as of February 28, 2008, the following:

(a) compliance with Section 2.1(c) of the Loan Agreement but only insofar as
such the Section requires thirty (30) days prior irrevocable notice in order for
the Borrower to reduce the Maximum Facility Amount and as such the Section
allows for a reduction of the Maximum Facility Amount no more than once every
three months;

(b) compliance with Section 6.2 of the Collateral Agency Agreement but only
insofar as such the Section requires five (5) days written notice for any
amendment to the Collateral Agency Agreement.

Section 5.    Operative Documents in Full Force and Effect as Amended.

Except as specifically amended hereby or waived hereby, all of the provisions of
the Operative Documents and all of the provisions of all other documentation
required to be delivered with respect thereto shall remain in full force and
effect from and after the date hereof.

Section 6.    Miscellaneous.

(a)    This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall not constitute a novation of any Operative Document, but shall constitute
an amendment thereof. The parties hereto agree to be bound by the terms and
conditions of each Operative Document, as amended by this Amendment, as though
such terms and conditions were set forth herein.

(b)    The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c)    This Amendment may not be amended or otherwise modified except as
provided in each respective Operative Agreement.

 

3



--------------------------------------------------------------------------------

(d)    This Amendment and the rights and obligations of the parties under this
Amendment shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Section 5-1401 of the New York General Obligations Law,
which shall apply hereto).

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have agreed to and caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

ADMINISTRATIVE AGENT,

BANK AND MANAGING AGENT

AGREED:     CALYON NEW YORK BRANCH     By:   /s/ Kostantina Kourmpetis      
Name:   Kostantina Kourmpetis       Title:   Managing Director     By:   /s/ Sam
Pilcer       Name:   Sam Pilcer       Title:   Managing Director

ISSUER

AGREED:     ATLANTIC ASSET SECURITIZATION LLC     By:   Calyon New York Branch,
        as Attorney-in-Fact             By:   /s/ Kostantina Kourmpetis      
Name:   Kostantina Kourmpetis       Title:   Managing Director     By:   /s/ Sam
Pilcer       Name:   Sam Pilcer       Title:   Managing Director

ISSUER

AGREED:     LA FAYETTE ASSET SECURITIZATION LLC     By:   Calyon New York
Branch,         as Attorney-in-Fact             By:   /s/ Kostantina Kourmpetis
      Name:   Kostantina Kourmpetis       Title:   Managing Director     By:  
/s/ Sam Pilcer       Name:   Sam Pilcer       Title:   Managing Director

(Signature Page One to Fourth Omnibus Amendment)



--------------------------------------------------------------------------------

SERVICER

AND SELLER

AGREED:     UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC     By:   /s/ Alfred
Farrell       Name:   Alfred Farrell       Title:   Assistant Treasurer

SELLER

AGREED:    

UNIVERSAL AMERICAN MORTGAGE

COMPANY OF CALIFORNIA

    By:   /s/ Alfred Farrell       Name:   Alfred Farrell       Title:  
Assistant Treasurer

SELLER

AND SUBSERVICER

AGREED:     EAGLE HOME MORTGAGE, LLC     By:   /s/ Alfred Farrell       Name:  
Alfred Farrell       Title:   Assistant Treasurer

SELLER

AGREED:     EAGLE HOME MORTGAGE OF CALIFORNIA, INC.     By:   /s/ Alfred Farrell
      Name:   Alfred Farrell       Title:   Assistant Treasurer

BORROWER AND BUYER

AGREED:     UAMC CAPITAL, LLC     By:   /s/ Alfred Farrell       Name:   Alfred
Farrell       Title:   Assistant Treasurer

(Signature Page Two to Fourth Omnibus Amendment)



--------------------------------------------------------------------------------

ISSUER

AGREED:   JS SILOED TRUST   By:  

JPMorgan Chase Bank, N.A. as its

Administrative Trustee

      By:  

/s/ Julie C. Kraft

      Name:   Julie C. Kraft       Title:   Vice President

MANAGING AGENT AND

BANK

AGREED:   JPMORGAN CHASE BANK, N.A.   By:  

/s/ Julie C. Kraft

      Name:   Julie C. Kraft       Title:   Vice President

(Signature Page Three to Fourth Omnibus Amendment)



--------------------------------------------------------------------------------

ISSUER       AGREED:    GRESHAM RECEIVABLES (NO. 6) LIMITED    By:    /s/ S. M.
Hollywood    Name:    S. M. Hollywood    Title:    Director MANAGING AGENT AND
BANK       AGREED:    LLOYDS TSB BANK PLC    By:    /s/ Edward Leng    Name:   
Edward Leng    Title:    Director

(Signature Page Four to Fourth Omnibus Amendment)



--------------------------------------------------------------------------------

COLLATERAL AGENT       AGREED:    RESIDENTIAL FUNDING COMPANY LLC    By:    /s/
Susan H. Snyder    Name:    Susan H. Snyder    Title:    Director

(Signature Page Five to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE I

BANK COMMITMENTS AND PERCENTAGES

 

Bank

   Bank Commitment    Bank Commitment             Percentage  

CALYON NEW YORK BRANCH*

   $ 150,000,000    50.00 %

JPMORGAN CHASE BANK NATIONAL ASSOCIATION**

   $ 107,142,857    35.71 %

LLOYDS TSB BANK PLC ***

   $ 42,857,143    14.29 %

* Part of the Calyon New York Group, related to Atlantic and La Fayette.

** Part of the JPMorgan Chase Group, related to JUSI Trust.

***Part of the Lloyds Group, related to Gresham.